Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 23, 2016

The Court of Appeals hereby passes the following order:

A16D0368. MIKE REDFORD v. THE STATE.

      Mike Redford seeks discretionary review of the trial court’s order denying his
motion for pretrial bond. The State has filed a motion to dismiss the application for
discretionary appeal based upon Redford’s failure to follow the proper procedure for
obtaining interlocutory review.
      An order denying a motion for pretrial bond is interlocutory. See Howard v.
State, 194 Ga. App. 857 (392 SE2d 562) (1990). In order to appeal such an order, an
applicant must comply with the interlocutory appeal procedure and obtain a certificate
of immediate review. See OCGA § 5-6-34 (b). Although Redford filed a discretionary
application, “[t]he discretionary appeal statute does not excuse a party seeking
appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b).” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d
213) (1996).
      Redford’s failure to follow the proper appellate procedure deprives us of
jurisdiction to consider this application. See Mullinax v. State, 271 Ga. 112 (1) (515
SE2d 839) (1999); Howard, supra. Accordingly, the State’s motion to dismiss is
hereby GRANTED, and this application is DISMISSED.
Court of Appeals of the State of Georgia
                                     05/23/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.